Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 23, 2020

                                       No. 04-20-00030-CV

                                          Craig SWIFT,
                                            Appellant

                                                 v.

                   DENNIS SKINNER DS PROPERTY MANAGEMENT,
                                    Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2019CV09769
                          Honorable John Longoria, Judge Presiding


                                          ORDER

        On March 5, 2020, we ordered appellant to file his appellant’s brief by April 6, 2020.
Neither the brief nor a motion for extension of time has been filed. We therefore ORDER
appellant to file, by May 8, 2020, his brief and a written response reasonably explaining: (1) his
failure to timely file a brief; and (2) why appellee is not significantly injured by appellant’s
failure to timely file a brief. If appellant fails to timely file a brief and the written response by
the date ordered, we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a);
see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with
court order).


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of April, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court